United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF THE ARMY, CORPUS
CHRISTI ARMY DEPOT, Corpus Christi, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-771
Issued: August 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 14, 2008 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated March 16, 2007 that denied his recurrence claim and an
October 25, 2007 decision that found he had abandoned a hearing. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of disability on June 15,
2006; and (2) whether he abandoned a telephonic hearing scheduled for October 9, 2007.
FACTUAL HISTORY
On January 5, 2005 appellant, then a 50-year-old equipment cleaner, filed a Form CA-1,
traumatic injury claim, alleging that on December 28, 2004 he was exposed to a chemical vapor
release that caused coughing, gagging, dizziness, numbness of the left arm, leg, and left side of
head, headache, nausea, slurred speech and diarrhea. He was taken by ambulance to the

emergency room. A chest x-ray and brain computerized tomography (CT) scan were normal. In
reports dated January 12 and 24, 2005, Dr. Jose Joselevitz, a Board-certified physiatrist, noted
the history of injury and appellant’s complaints and diagnosed exposure to N-propyle-bromide at
work on December 28, 2004. On April 12, 2005 he noted that appellant had concerns that the
chemical exposure caused damage to his left ear and eye.
By letter dated May 11, 2005, the Office accepted that appellant sustained an
employment-related toxic effect unspecified gas fume/vapor. On December 14, 2006 appellant
submitted a Form CA-2a, claim for recurrence of disability on June 15, 2006. He alleged that
since the December 28, 2004 employment injury he had soreness of the left side, face, neck,
shoulder, arm, wrist, knee and hip. The employing establishment noted that, after the
December 28, 2004 incident, appellant had been moved to a different work location away from
fumes and that he had not stopped work. In a letter dated February 1, 2007, the Office informed
appellant of the type evidence he needed to submit regarding his recurrence claim. This was to
include a detailed description of what happened on June 15, 2006 and a report from his physician
that included a firm diagnosis and an opinion supported by medical rationale explaining how his
present condition was causally related to the December 28, 2004 chemical exposure incident.
Appellant was given 30 days to submit the requested evidence.
By decision dated March 16, 2007, the Office denied the recurrence claim on the grounds
that appellant submitted no medical evidence to support the claimed recurrence. On April 2,
2007 appellant requested a hearing. In a letter dated September 7, 2007, the Office informed him
that a telephone hearing was scheduled at 4:15 p.m. on October 9, 2007 and provided
instructions for placing the telephone call. By decision dated October 25, 2007, the Office found
that appellant had abandoned his hearing request.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.1 A recurrence of medical condition means a documented need for further
medical treatment after release from treatment for the accepted condition or injury when there is
no accompanying work stoppage. Continuous treatment for the original condition or injury is
not considered a “need for further medical treatment after release from treatment,” nor is an
examination without treatment.2
The employee has the burden of establishing by the weight of reliable, probative and
substantial evidence that the recurrence of disability is causally related to the original injury and
should submit a detailed medical report.3 Under the Federal Employees’ Compensation Act,4 the
1

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

2

Id. at § 10.5(y); see Mary A. Ceglia, 55 ECAB 626 (2004).

3

Id. at § 10.404(b).

4

5 U.S.C. §§ 8101-8193.

2

term “disability” means the incapacity, because of an employment injury, to earn the wages that
the employee was receiving at the time of injury. Disability is thus not synonymous with
physical impairment, which may or may not result in an incapacity to earn wages. An employee
who has a physical impairment causally related to a federal employment injury, but who
nevertheless has the capacity to earn the wages he or she was receiving at the time of injury, has
no disability as that term is used in the Act.5 Furthermore, whether a particular injury causes an
employee to be disabled for employment and the duration of that disability are medical issues
which must be proved by a preponderance of the reliable, probative and substantial medical
evidence.6
ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a recurrence of disability on June 15, 2006 because he did not submit contemporaneous
medical evidence showing that he was disabled from his accepted condition or that he had a
continuing employment-related condition that required continuing medical treatment.7 By letter
dated February 1, 2007, the Office informed appellant of the type evidence needed to establish
his recurrence claim. Appellant, however, did not submit a response to the request. The most
recent medical report of record is Dr. Joselevitz’s April 12, 2005 report. While the physician
noted appellant’s concern that the December 28, 2004 chemical exposure caused damage to his
left ear and eye and diagnosed a history of exposure to N-propyle bromide, this report is not
probative regarding appellant’s medical condition in June 2006. As appellant did not submit
medical evidence sufficient to establish his claim, he did not meet his burden of proof to
establish that he sustained a recurrence of disability or of a medical condition, and the Office
properly denied his claim.8
LEGAL PRECEDENT -- ISSUE 2
The Office’s regulations address the requirements for obtaining a hearing and provide
that a teleconference may be substituted for the oral hearing at the discretion of the hearing
representative.9 Scheduling is at the sole discretion of the hearing representative and is not
reviewable.10 The legal authority governing abandonment of hearings rests with the procedure
manual of the Office which provides that a hearing can be considered abandoned only under very
limited circumstances.11 The following conditions must be present: the claimant has not
requested a postponement; the claimant has failed to appear at a scheduled hearing; and the
5

See 20 C.F.R. § 10.5(f); Cheryl L. Decavitch, 50 ECAB 397 (1999).

6

Fereidoon Kharabi, 52 ECAB 291 (2001).

7

See J.F., 58 ECAB ____ (Docket No. 06-186, issued October 17, 2006).

8

Supra note 3.

9

20 C.F.R. §§ 10.615, 10.616.

10

Id. at § 10.622(b).

11

Claudia J. Whitten, 52 ECAB 483 (2001).

3

claimant has failed to provide any notification for such failure within 10 days of the scheduled
date of the hearing. Under these circumstances, the Office will issue a formal decision finding
that the claimant has abandoned his or her request for a hearing.12
ANALYSIS -- ISSUE 2
On April 2, 2007 appellant requested a hearing. By letter dated September 7, 2007, the
Office mailed him a notice that a telephone hearing was scheduled at 4:15 p.m. on October 9, 2007
and provided instructions for contacting the Office.
The Board finds that the October 9, 2007 Office communication put appellant on notice
that a telephone hearing had been scheduled. Appellant did not communicate with the Office
either before or within 10 days after the scheduled hearing to request a postponement or explain
why he did not telephone the Office for the scheduled hearing. The record thus supports that he
did not request a postponement of the October 9, 2007 hearing, that he failed to appear by not
participating in the scheduled teleconference and that he failed to provide any notification for such
failure within 10 days of the scheduled date of the telephone hearing. As this meets the conditions
for abandonment specified in the Office’s procedure manual, the Office properly found that
appellant abandoned his request for an oral hearing before an Office hearing representative.13
CONCLUSION
The Board finds that appellant did not establish that he sustained a recurrence of
disability on June 15, 2006 and that he abandoned a telephonic hearing scheduled for
October 9, 2007.14

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999); D.F., 58 ECAB ____ (Docket No. 06-1815, issued November 27, 2006).
13

Claudia J. Whitten, supra note 11.

14

It is noted that appellant submitted evidence with his appeal to the Board. The Board cannot consider this
evidence, however, as its review of the case is limited to the evidence of record which was before the Office at the
time of its final decision. 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 25 and March 16, 2007 be affirmed.
Issued: August 7, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

